DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 07/14/2022, addressing claims 1-2, 4, 6, 9-12, 15-17, 19, and 39 rejection from the non-final office action (04/14/2022), by amending claim 1; cancelling claim 19; and adding a new claims 40-47 is entered and will be addressed below.
The examiner notices the amendment of claim 1 is changing form only. 

Claim Interpretations
The cradles 104 of the instant Application and the cradles of ‘901 are different components. Without specific clarification of the cradle function and connection relationship with various component (to the beam, insulator, nozzle, end region, orientations, etc.), the cradle may be any on the supporting component under BRI. 

The examiner gave this advice to Applicants’ during interview 03/03/2022. Applicant’s interview summary that “the limitation of claim 3 will overcome the art of record” (see page 6 of remark) is not exactly the examiner’s advice.

The “a vaporizer for vaporizing a semiconductor powder” of claim 1, 
the “heats … a temperature of at least about 850° C” of claim 16,
the “wherein the heater heats a lip of the manifold, an area of the manifold surrounding the nozzle, or both to a temperature of at least about 900° C” of claim 42,
the “wherein the permeable wall vaporizer is heated to a temperature in a range from 850° C to 1150° C” of claim 43,
the “wherein the distributor assembly has a deposition rate of at least about 1 [Symbol font/0x6D]m/s to about 1.5 [Symbol font/0x6D]m/s” of claim 44,

are an intended use of the apparatus. An apparatus that is capable of being operated at such condition is considered read into these claim limitations.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

Note also a deposition rate is not just a function of the distributor, deposition rate is measured on the substrate and the substrate 13 is moving during deposition. The deposition rate is a function of the operation temperature and the moving speed of the substrate. Deposition on a stationary substrate would have a higher deposition rate on the substrate.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6, 9-12, 15-17, and 39-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the plurality of cradles”, there is no antecedent basis for this limitation.

Claim 1 will be examined inclusive “a plurality of cradles”.

Dependent claims 2, 4, 6, 9-12, 15-17, and 39-46 are also rejected under USC 112(b) at least due to dependency to rejected claim 1.

Claim 44 depends on itself. 

Claim 44 will be examined inclusive depending on claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Powell et al. (US 8382901, from IDS, hereafter ‘901), in view of Li et al. (US 5835677, hereafter ‘677) and Kalbskopf et al. (US 4361284, hereafter ‘284).
‘901 teaches some limitations of:
Claim 47: Referring now to FIG. 12, an alternate embodiment of a distributor assembly 300 (col. 11, lines 58-59, the claimed “A distributor assembly comprising”):
A solid material such as a semiconductor powder and carrier gas can be introduced into a heated permeable tubular chamber, where the solid material is vaporized (col. 4, lines 26-29), Heater tube 100 can be resistively heated, and can be formed from SiC. Heater tube 100 is permeable to the vapor and carrier gas, but not to the powder (col. 11, lines 63-65), a powder of a semiconductor material; (col. 1, lines 34-35, the claimed “a vaporizer for vaporizing a semiconductor powder into a semiconductor vapor”);
The mixed vapor and carrier gas travel through outlet 103 into the interior of distribution manifold 102 (col. 12, lines 11-12, the claimed “a manifold having an inner surface, an outer surface, a channel defined by the inner surface”, note the annular space between the sheath 101 and the manifold 102 is the claimed “channel”), 
The uniform vapor/carrier gas composition is directed to a plurality of distribution holes 108 located at a position in distribution manifold 102 substantially opposite the position on tubular sheath 101 at which outlet 103 is located (col. 12, lines 29-33, the claimed “and a nozzle extending through the inner surface and the outer surface, the channel in communication with the vaporizer and the nozzle”); 
Cradle 105 is heated by proximate heater tubes 106 (col. 12, lines 20-21, Fig. 12 shows two cradles, the claimed “a plurality of cradles” and “a heater disposed within one of the tubular beams”);
proximate tubular sheaths 107 (col. 12, line 22, same position as the beam 402 of instant application, the claimed “two tubular beams extending longitudinally across a gap, the two rectangular tubular beams arranged in parallel and supporting the vaporizer and the manifold“);
The uniform vapor/carrier gas composition is directed into a nozzle 109 formed by graphite cradle 105 and is then deposited as a film on underlying substrate 400 (col. 12, lines 35-44, The claimed “wherein the nozzle terminates in the flux exit slot”).

‘901 does not explicitly teach the limitation of:
Claim 47: (47A) (two) rectangular (tubular beams extending longitudinally) (47B) across a gap between the plurality of cradles,
(47C) (the two) rectangular (tubular beams arranged in parallel and supporting the vaporizer and the manifold, each of the) rectangular (tubular beams) having a flat face defining a flux exit slot therebetween;
(a heater disposed within one of the) rectangular (tubular beams),

‘677 is an analogous art in the field of Liquid Vaporizer System (title), for chemical vapor deposition of liquid solutions into a controlled atmosphere of a CVD reaction chamber (abstract). ‘677 teaches that The porous contact disks 52, 54 and 56 are contained within a vaporizing portion of the vaporizer 40, which includes heating element 62 which extends from one end of the contact surface 48 which faces the ultrasonic nozzle 24, through the opposite end of the porous contact disks 52, 54 and 56, and which terminates at a reaction chamber interface 64 … The carrier gas heating chamber or jacket 72 surrounds the heating element 62 and channels through into an intermediate point within the heated contact surface 48 … A vacuum insulator jacket 82 encompasses the entire vaporizing portion of the vaporizer 40 in order to insulate the apparatus from ambient conditions (Fig. 2, col. 8, lines 43-65, Fig. 2 shows the carrier gas jacket 72 that enclosed the heating element 62 has a rectangular cross-section, the vacuum insulator jacket 82 also has a rectangular cross-section, note the entry port 64 corresponds to claimed “flux exit slot”), for insulating the chamber from ambient temperatures (col. 4, lines 17-18).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have changed the shape of the tubular sheath 107 of ‘901 into rectangular cross-section (the limitations of 47A and 47C), as taught by the jacket 72 of ‘677. A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. 

Applicants argue that ‘677 does not teach rectangular cross-section by cutting Fig. 2 partially and arguing jacket 72 has a triangular channel. The illustration below shows rectangular cross-section. The vacuum insulator jacket 82 is also clearly rectangular.

    PNG
    media_image1.png
    850
    756
    media_image1.png
    Greyscale
[AltContent: rect]








 
‘284 is an analogous art in the field of Nozzle For The Continuous Depositing Of A Layer Of Solid Material On A Substrate (title), A nozzle for depositing a layer of solid material on a heated substrate, in particular by chemical vapor deposition … This arrangement enables a uniform spacing of the outlet slots of the spaces to be maintained whatever the length of the nozzle (abstract). ‘284 teaches that FIGS. 2 and 3 show the means for guiding and fastening the strips 15 and 16 at the two ends of the nozzle body. … fixed perpendicularly to two side walls 35, 36 which prolong the nozzle body (col. 3, lines 53-68).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have added the nozzle arrangement including side walls 35 and 36 of ‘284, to enclose the entire distributor assembly 300 in Fig. 12 of ‘901 (the limitation of 47B), for the purpose of a uniform spacing of the outlet slots of the spaces, as taught by ‘284 (abstract).
Claims 1-2, 4, 6, 15-17, 39, 42-44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over ‘901, in view of ‘677, ‘284, and Beck et al. (US 20160281212, hereafter ‘212).
‘901 teaches some limitations of:
Claim 1: Referring now to FIG. 12, an alternate embodiment of a distributor assembly 300 (col. 11, lines 58-59, the claimed “A distributor assembly comprising”, note Fig. 13 also read into claim 1):
 A solid material such as a semiconductor powder and carrier gas can be introduced into a heated permeable tubular chamber, where the solid material is vaporized (col. 4, lines 26-29), Heater tube 100 can be resistively heated, and can be formed from SiC. Heater tube 100 is permeable to the vapor and carrier gas, but not to the powder (col. 11, lines 63-65), a powder of a semiconductor material; (col. 1, lines 34-35, the claimed “a vaporizer for vaporizing a semiconductor powder into a semiconductor vapor; wherein the vaporizer comprises a permeable wall vaporizer”);
 The mixed vapor and carrier gas travel through outlet 103 into the interior of distribution manifold 102 (col. 12, lines 11-12, the claimed “a manifold comprising a channel bounded by an inner surface of the manifold”, note the annular space between the sheath 101 and the manifold 102 is the claimed “channel”), 
The uniform vapor/carrier gas composition is directed to a plurality of distribution holes 108 located at a position in distribution manifold 102 substantially opposite the position on tubular sheath 101 at which outlet 103 is located (col. 12, lines 29-33, the claimed “and a nozzle extending through the inner surface and an outer surface of the manifold, wherein the channel receives the semiconductor vapor from the vaporizer, and the semiconductor vapor flows from the channel and through the nozzle”); 
Cradle 105 is heated by proximate heater tubes 106 (col. 12, lines 20-21, the claimed “a manifold heater configured to heat the manifold, wherein the manifold is positioned between the vaporizer and the heater”, Note “between” in the sense of flow direction, or the bottom half of the manifold 102 is in between the heater tube 100 and the heater tube 106, in case Applicants argue that the entire manifold should be spatially between the vaporizer and the heater, Fig. 13’s manifold 114 is entirely between the vaporizer and the heater);
proximate tubular sheaths 107 (col. 12, line 22, same position as the beam 402 of instant application, the claimed “two elongated tubular beams, the two beams arranged in parallel and defining an elongated space between the beams, and supporting the vaporizer and the manifold thereon“);
The uniform vapor/carrier gas composition is directed into a nozzle 109 formed by graphite cradle 105 and is then deposited as a film on underlying substrate 400 (col. 12, lines 35-44, The claimed “wherein the elongated space defines a flux exit slot; wherein the nozzle of the manifold terminates in the flux exit slot;);
Cradle 105 is heated by proximate heater tubes 106 (col. 12, lines 20-21, the claimed “wherein the manifold heater is disposed within a first one of the two beams“);
Heater tube 100 can be resistively heated, and can be formed from SiC. Heater tube 100 is permeable to the vapor and carrier gas, but not to the powder (col. 11, lines 63-65), The distributor assembly may be heated by applying a current across one or more chambers included in the distributor assembly (col. 2, lines 26-28), Cradle 105 is heated by proximate heater tubes 106, which can be formed from SiC and resistively heated, (col. 12, lines 20-21, the claimed “a source of power operatively connected to the vaporizer and the manifold heater; wherein the vaporizer and the manifold are separately heated“).
Claim 2: Distribution manifold 102 may be encased or surrounded by an insulation such as a fiber blanket insulation 104 for retaining heat generated by permeable heated tube 100, thereby reducing the energy required to maintain the temperature required to vaporize the powder (col. 12, lines 14-18, the claimed “comprising a thermal insulation in contact with the vaporizer”).
Claim 47: Referring now to FIG. 12, an alternate embodiment of a distributor assembly 300 (col. 11, lines 58-59, the claimed “A distributor assembly comprising”):
A solid material such as a semiconductor powder and carrier gas can be introduced into a heated permeable tubular chamber, where the solid material is vaporized (col. 4, lines 26-29), Heater tube 100 can be resistively heated, and can be formed from SiC. Heater tube 100 is permeable to the vapor and carrier gas, but not to the powder (col. 11, lines 63-65), a powder of a semiconductor material; (col. 1, lines 34-35, the claimed “a vaporizer for vaporizing a semiconductor powder into a semiconductor vapor”);
The mixed vapor and carrier gas travel through outlet 103 into the interior of distribution manifold 102 (col. 12, lines 11-12, the claimed “a manifold having an inner surface, an outer surface, a channel defined by the inner surface”, note the annular space between the sheath 101 and the manifold 102 is the claimed “channel”), 
The uniform vapor/carrier gas composition is directed to a plurality of distribution holes 108 located at a position in distribution manifold 102 substantially opposite the position on tubular sheath 101 at which outlet 103 is located (col. 12, lines 29-33, the claimed “and a nozzle extending through the inner surface and the outer surface, the channel in communication with the vaporizer and the nozzle”); 
Cradle 105 is heated by proximate heater tubes 106 (col. 12, lines 20-21, Fig. 12 shows two cradles, the claimed “a plurality of cradles” and “a heater disposed within one of the tubular beams”);
proximate tubular sheaths 107 (col. 12, line 22, same position as the beam 402 of instant application, the claimed “two tubular beams extending longitudinally across a gap, the two rectangular tubular beams arranged in parallel and supporting the vaporizer and the manifold“);
The uniform vapor/carrier gas composition is directed into a nozzle 109 formed by graphite cradle 105 and is then deposited as a film on underlying substrate 400 (col. 12, lines 35-44, The claimed “wherein the nozzle terminates in the flux exit slot”).

‘901 is silent on power utilization and does not explicitly teach the limitation of:
	Claim 1: (1A) (two elongated tubular beams), each beam having four longitudinally extending flat faces and a rectangular cross-section, 
(1B) wherein the beams span across a gap formed between a plurality of cradles; 
	(1C) wherein the manifold heater heats the manifold and at least 70% of power supplied to the permeable wall vaporizer is used to heat and thus vaporize the semiconductor powder.  
Claim 2: (comprising a thermal insulation in contact with the vaporizer) and the outer surface of the manifold.
Claim 46: wherein at least 80% of power supplied to the permeable wall vaporizer is used to heat and thus vaporize the semiconductor powder.
Claim 47: (two) rectangular (tubular beams extending longitudinally) across a gap between the plurality of cradles,
(the two) rectangular (tubular beams arranged in parallel and supporting the vaporizer and the manifold, each of the) rectangular (tubular beams) having a flat face defining a flux exit slot therebetween;
(a heater disposed within one of the) rectangular (tubular beams),

‘677 is an analogous art in the field of Liquid Vaporizer System (title), for chemical vapor deposition of liquid solutions into a controlled atmosphere of a CVD reaction chamber (abstract). ‘677 teaches that The porous contact disks 52, 54 and 56 are contained within a vaporizing portion of the vaporizer 40, which includes heating element 62 which extends from one end of the contact surface 48 which faces the ultrasonic nozzle 24, through the opposite end of the porous contact disks 52, 54 and 56, and which terminates at a reaction chamber interface 64 … The carrier gas heating chamber or jacket 72 surrounds the heating element 62 and channels through into an intermediate point within the heated contact surface 48 … A vacuum insulator jacket 82 encompasses the entire vaporizing portion of the vaporizer 40 in order to insulate the apparatus from ambient conditions (Fig. 2, col. 8, lines 43-65, Fig. 2 shows the carrier gas jacket 72 that enclosed the heating element 62 has a rectangular cross-section), for insulating the chamber from ambient temperatures (col. 4, lines 17-18).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have changed the shape of the tubular sheath 107 of ‘901 into rectangular cross-section (the limitation of 1A), as taught by the jacket 72 of ‘677. A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. Furthermore, to have added insulator jacket 82 of ‘677 to be in contact with the permeable heater tube 111 and the tubular sheath 112 in Fig. 13 of ‘901, along with the insulation 104 for the manifold in Fig. 12 (the limitation of claim 2), for the purpose of insulating the chamber from ambient temperatures, as taught by ‘677 (col. 4, lines 17-18).

‘284 is an analogous art in the field of Nozzle For The Continuous Depositing Of A Layer Of Solid Material On A Substrate (title), A nozzle for depositing a layer of solid material on a heated substrate, in particular by chemical vapor deposition … This arrangement enables a uniform spacing of the outlet slots of the spaces to be maintained whatever the length of the nozzle (abstract). ‘284 teaches that FIGS. 2 and 3 show the means for guiding and fastening the strips 15 and 16 at the two ends of the nozzle body. … fixed perpendicularly to two side walls 35, 36 which prolong the nozzle body (col. 3, lines 53-68).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have added the nozzle arrangement including side walls 35 and 36 of ‘284, to enclose the entire distributor assembly 300 in Fig. 12 of ‘901 (the limitation of 1B), for the purpose of a uniform spacing of the outlet slots of the spaces, as taught by ‘284 (abstract).

‘212 is an analogous art in the field of THERMAL MANAGEMENT OF EVAPORATION SOURCES (title), evaporation sources for deposition processes have disposed therearound an insulation material (abstract). ‘212 teaches that Conventional systems with high thermal mass have the added advantage that control of the thermal evaporation process is simplified as temperature fluctuations based on power fluctuations to the heaters are typically negligible. Highly effective thermal insulation further reduces sensitivity to incoming power fluctuations. Such thermal insulation also reduces heat losses to the surroundings, i.e., it increases thermal coupling efficiency of the electrical heater power to the material to be evaporated, leading to lower operating costs. In summary, high thermal mass and highly effective thermal insulation are important aspects of conventional industrial thermal evaporation processes ([0005]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have provided effective fiber blanket insulation 104 of ‘901, as taught by ‘212, for the purpose of increasing power efficiency and lower operating cost, as taught by ‘212 ([0005]). The combination of ‘901 and ‘212 discloses the claimed invention except for power efficiency at 70% or 80% or more.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize/improve power efficiency (the limitations of 1C and 46), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

‘901 further teaches the limitations of:
	Claim 4: proximate tubular sheaths 107 (col. 12, line 22, Fig. 12 shows two sheaths 107, the claimed “comprising a second beam disposed across from the beam to form a flux exit slot, wherein the semiconductor vapor flows through the flux exit slot to a substrate”).
	Claim 6: proximate heater tubes 106, which can be formed from SiC and resistively heated, and located inside proximate tubular sheaths 107 (col. 12, lines 20-22, the claimed “wherein the manifold heater heats the beam”).
Claim 15: The uniform vapor/carrier gas composition is directed through distribution holes 108 toward a portion of graphite cradle 105, dispersing streams of uniform vapor/carrier gas composition directed through distribution holes 108 and further increasing the uniformity of the vapor/carrier gas with respect to composition, pressure, and velocity. The uniform vapor/carrier gas composition is directed into a nozzle 109 formed by graphite cradle 105 and is then deposited as a film on underlying substrate 400 (col. 12, lines 35-44, the claimed “wherein the nozzle extends through the outer surface of the manifold at a substrate facing portion of the manifold, and wherein the vaporizer is disposed above at an opposite side of the manifold from the substrate facing portion of the manifold”).
	Claim 16: The distributor temperature can be about 500 degrees to about 1200 degrees C (col. 4, lines 47-48, description of Fig. 1 applicable to Fig. 12, the claimed “wherein the heater heats a lip of the manifold, an area of the manifold surrounding the nozzle, or both to a temperature of at least about 850° C”, note the graphite cradle is efficiently conducting heat from the proximate heater tubes 106 to the manifold 102).
	Claim 17: Fig. 12 shows the distribution holes 108 is at an acute angle relative to the normal direction of the substrate 400 (the claimed “wherein the nozzle is directed at nozzle angle θ relative to normal of a substrate, wherein the nozzle angle θ is acute”).
Claim 39: Cradle 105 is heated by proximate heater tubes 106 (col. 12, lines 20-21, the claimed “further including a second manifold heater disposed within a second one of the two beams”).
Claim 42: The distributor temperature can be about 500 degrees to about 1200 degrees C (col. 4, lines 47-48, capable of the claimed “wherein the heater heats a lip of the manifold, an area of the manifold surrounding the nozzle, or both to a temperature of at least about 900° C”).  
Claim 43: When the material introduced into the interior of heater tube 42 is a cadmium chalcogenide material, heater tube 42 can be heated to a temperature of about 500 degrees C. to about 1200 degrees C. to vaporize the cadmium chalcogenide. If heater tube 42 is formed from graphite, heater tube 42 can be heated to a temperature of about 1200 degrees to about 1500 degrees C (col. 6, lines 28-34, description of Fig. 6 applicable to Fig. 12’s heater tube 100, the claimed “wherein the permeable wall vaporizer is heated to a temperature in a range from 850° C to 1150° C”).
Claim 44: by operating the apparatus at a higher temperature and a lower substrate movement rate, the apparatus is capable of the claimed “wherein the distributor assembly has a deposition rate of at least about 1 [Symbol font/0x6D]m/s to about 1.5 [Symbol font/0x6D]m/s”. 
Claims 9, 12, and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over ‘901, ‘577, ‘284, and ‘212, as being applied to claims 1-2 rejection above, further in view of Sopko et al. (US 3850679, hereafter ‘679).
‘901 further teaches some limitations of:
Claim 12: Distribution manifold 102 may be encased or surrounded by an insulation such as a fiber blanket insulation 104 for retaining heat generated by permeable heated tube 100, thereby reducing the energy required to maintain the temperature required to vaporize the powder (col. 12, lines 14-18, the claimed “comprising a thermal insulation such that the thermal insulation is supported by the beams” sheaths 107 indirectly support the fiber blanket insulation 104).

‘901 does not teach the limitations of
Claim 9: wherein the beam contacts the manifold.
Claim 12: (comprising a thermal insulation) contacting the beams (such that the thermal insulation is supported by the beams).
Claim 40: wherein the plurality of cradles has a U-shaped cross-section.  
Claim 41: wherein the thermal insulation in contact with the vaporizer and the outer surface of the manifold is suspended from the plurality of cradles.  

‘679 is an analogous art in the field of CHEMICAL VAPOR DEPOSITION OF COATINGS (title), vaporized solvent and a vaporized metal containing reactant (abstract). ‘679 teaches that The vapor distribution assembly 13 comprises a vapor manifold or plenum 38 having two vapor channels 39 separated by a dividing wall 40 (Fig. 1, col. 6, lines 57-59), In order to minimize or avoid the buildup of deposits on irregular structural surfaces which might result in deposits flaking off and dropping onto the substrate 11 thereby causing defects the vapor coating assembly is encased within a vapor coater shield 84 … the vaporizer chamber 14 is connected to the vaporizer cradle support 80 … The space between the vapor coater shield 84 and the vapor manifold 38 is preferably filled with a thermal insulation 87, such as mineral wool, asbestos or the like (Fig. 4, col. 9, lines 36-52, note the cradle support 80 is U-shaped). Note the channel 45 functions as a heater (Fig. 1, col. 11, lines 22-25, therefore, the thermal insulation 87 surrounds the heater 45).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have replaced the cradle 105 of ‘901 with the U-shaped cradle support 80 of ‘679, particularly the vapor coater shield 84 that surround/suspend the fiber blanket insulation 104 and the proximate tubular sheaths 107 of ‘901 and the fiber blanket insulation 104 in direct contact with outlet heater, for the purpose of avoiding flaking off onto the substrate, as taught by ‘679 (col. 11, lines 22-25). Note by removing cradle 105 results “the beam contacts the manifold” and “thermal insulation contacting the beams”.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘901, ‘577, ‘284, and ‘212, as being applied to claim 1 rejection above, further in view of Probst et al. (US 20120122276, hereafter ‘276).
The combination of ‘901, ‘577, ‘284, and ‘212 does not teach the limitations of:
	Claim 10: wherein an outer surface of the beam is coated with a low emissivity coating, and wherein the low emissivity coating is configured to reduce the emission of radiant thermal energy from the beams and to reduce heat transfer from the manifold heater.

‘276 is an analogous art in the field of THERMAL EVAPORATION APPARATUS, USE AND METHOD OF DEPOSITING A MATERIAL (title). ‘276 teaches that emission reducing means arranged such that an external surface of the vapour outlet means directed to said substrate exhibits low emission (abstract), Suitably the emissivity of the emission reducing means is 0.6 or less, preferably 0.5 or less, more preferably 0.3 or less. Of particular relevance is the emission and emissivity in the direction of the substrate during normal operation ([0020], last sentence), As is apparent from FIG. 5, the emission reducing layer 6 according to the alternative arrangement is provided only on a portion of the surface of the vapour receiving pipe 4 such that the surface portion of the vapour outlet means 3 facing the substrate 5 is covered by the emission reducing layer 6 ([0066], last sentence, same as Applicants’ low emissivity coating 408 facing the substrate, see Figs. 2-4 for coating entire surface), for the purpose of that the substrate will not be heated above the maximum temperature during thermal evaporation of the material ([0031]).


Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have applied low emissivity coating 6, as taught by ‘276, to the substrate facing surface of the jacket 72 of ‘677 that replaced the proximate tubular sheaths 107 of ‘901, for the purpose of that the substrate will not be heated above the maximum temperature during thermal evaporation of the material, as taught by ‘276 ([0031]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘901, ‘577, ‘284, ‘212, and ‘276, as being applied to claim 10 rejection above, further in view of Luks  (US 3291619, hereafter ‘619).
‘276 further teaches that at least the surfaces of the emission reducing means arranged to come into contact with the material vapour are of a corrosion-resistant material, for example a material of the group consisting of but not being limited to fused silica and ceramic ([0016]) but is silent on specific ceramic material.  The combination of ‘901, ‘577, ‘284, ‘212, and ‘276 does not teach the limitations of
	Claim 11: wherein the low emissivity coating comprises Al2O3 or Y2O3.

‘619 is solving similar problem of ceramic (title) and emissivity (col. 1, line 11). ‘619 teaches that it may be noted that a white alumina body has an emissivity of about 0.2 (col. 1, lines 29-30).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have adopted white alumina ceramic, as taught by ‘276, as the material for the imported low emissivity coating 6 from ‘276 to ‘901, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over ‘901, ‘577, ‘284, and ‘212, as being applied to claim 1 rejection above, further in view of Clyde (US 4222434, hereafter ‘434).
‘901 further teaches that Cradle 105 is heated by proximate heater tubes 106, which can be formed from SiC and resistively heated, and located inside proximate tubular sheaths 107, which can be formed from mullite and which conduct heat generated by proximate heater tubes 106 to the adjacent cradle 105 (col. 12, lines 20-24). The combination of ‘901, ‘577, ‘284, and ‘212 does not teach the limitations of
	Claim 11: wherein the two beams are comprised of SiC.

‘434 is solving similar problem of Ceramic Sponge Heat-exchanger Member (title) heat-conductive members (abstract). ‘434 teaches that Silicon carbide conducts heat better than mullite, but silicon carbide is brittle and expensive and has to be encapsulated with an oxygen resistant material when used in an oxygen atmosphere at high temperatures (col. 1, lines 27-30).


Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have replaced the material of the tubular sheaths 107 of ‘901 from mullite to SiC, as taught by ‘434, for the purpose of better heat conduction, as taught by ‘434 (col. 1, lines 27-30). Note as ‘901 already uses SiC, it is compatible to the Application in ‘901.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive nor convincing in light of the new grounds of rejection above. 
In regarding to claim objection and 112(d) rejections of claim 19, Applicants’ cancellation overcomes the rejection. However, Applicants’ amendment also introduces 112(b) issues.
In regarding to 35 USC 103 rejection over ‘901, ‘677, ‘284, and ‘212, Applicants argue that 
A) the jacket 72 is not rectangular by cutting a portion of Fig. 2 of Li ‘677 and ‘677 does not have two beams and manifold heater within a beam, see the middle of page 7 to the middle of page 8.
This argument is found not persuasive.
The OC has clearly set forth:
Fig. 2 shows the carrier gas jacket 72 the enclosed the heating element 62 has a rectangular cross-section.
To help Applicants’ read the examiner’s position, an illustration above demonstrates two rectangular beam each enclosed a heating element 62. 
B) The OC suggests that the two rectangular beams are merely ornamental design change, and ‘677 is not an analogous art because the vaporizer of ‘677 is for CVD, and claim 1 is vapor transport deposition, see the last two paragraphs of page 8.
This argument is found not persuasive.
The examiner maintains that A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. 
The examiner even provides reference ‘677 that specifically teach such change. 
The examiner maintains that: 
‘677 is an analogous art in the field of Liquid Vaporizer System (title), for chemical vapor deposition of liquid solutions into a controlled atmosphere of a CVD reaction chamber (abstract).
Applicants just use different name and assert that nothing else can be applied to this domain. Applicants’ own apparatus also “vaporize and chemically react” ([0006], 6th sentence).
It is interesting to note such standard would also exclude ‘901, assignee’s own patent, as an analogous art because ‘901 did not use the name vapor transport deposition.
See also US 20200024733 in conclusion below, which teaches VTD is a CVD.
C) Applicants argue that Kalbskopf ‘284 strip is in the angled support surfaces, not “the beams span across a gap formed between the plurality of cradles” of claim 1, see the bridging paragraph between pages 9 and 10.
This argument is found not persuasive.
The OC has clearly set forth: 
it would have been obvious to a person of ordinary skill to have added the nozzle arrangement including side walls 35 and 36 of ‘284, to enclose the entire distributor assembly 300 in Fig. 12 of ‘901.
The OC has never described using the strips 15 and 16 as the claimed cradle.
D) ‘284 is non-analogous arts in CVD, not in vapor transport deposition, see the first complete paragraph of page 10.
This argument is found not persuasive.
This issue has already been addressed in item B) above.
E) The OC has not shown how to combined by known methods, no change in functions, yield predictable results, without undue experimentation, a reasonable expectation of success, see the last complete paragraph of page 10.
This argument is found not persuasive.
The OC has clearly set forth
it would have been obvious to a person of ordinary skill to have added the nozzle arrangement including side walls 35 and 36 of ‘284, to enclose the entire distributor assembly 300 in Fig. 12 of ‘901 (the limitation of 1B), for the purpose of a uniform spacing of the outlet slots of the spaces, as taught by ‘284 (abstract).
The OC has established prima facia obviousness. It is Applicants’ burden to show that why using the side walls 35 and 36 would create problems, change what function, cause undue burden, unlikely to success, etc. 
F) ‘677 and ‘284 are old, see the bridging paragraph between pages 10 and 11.
This argument is found not persuasive.
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
Nowhere in ‘901 cites the knowledge and tried the teachings of ‘677 and ‘284.
G) Togawa ‘884 is non-analogous art because it is for polish and not VTD, ‘677 and ‘284 are old, see the 2nd last paragraph of page 11.
The examiner already address that VTD is not a field just because Applicants’ switching names in each application, as discussed in B) above.
The examiner considers ‘884 is analogous as a support (two supports) at both end that holds a nozzle/heater assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200024733 is cited for deposition rate of 2 [Symbol font/0x6D]m/s ([0168]) in VTD ([0003]) which is also CVD ([0004]).

US 6050884 is cited for bars 31c supporting heater 31b and nozzles 31a (Fig. 6, the claimed “cradle” in BRI).

US 20060236940 is cited as similar to ‘901 (Figs. 7-8).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716